Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000656
                                                      30-MAY-2013
                                                      10:58 AM




                           SCPW-13-0000656

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                 vs.

      BERT Y. MATSUOKA, JOYCE MATSUMORI-HOSHIJO, MICHAEL C.
             TOWN, ANNELLE C. AMARAL, FITUINA F. TUA,
          OF THE HAWAI#I PAROLING AUTHORITY, Respondents.


                         ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on May 3, 2013,

the document attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that the Hawai#i Paroling Authority owes him a duty to discharge

him from his sentence and provide him with cash, clothes,

welfare, medical, food stamps, housing, a bus pass and all other

state funded benefits.   See HRS § 706-670(4) (1993) (the granting

of parole is within the discretion of the HPA and is not a

ministerial duty subject to mandamus relief).   Petitioner,
therefore, is not entitled to mandamus relief.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); In re Disciplinary

Bd. of Hawai#i Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688,

693 (1999) (mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, May 30, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2